In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   Nos. 07-19-00101-CR


                            JAMIE REYNOLDS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                    Hall County, Texas
                  Trial Court No. 3946, Honorable Stuart Messer, Presiding

                                   November 5, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Jamie Reynolds appeals from a judgment adjudicating her guilt for the second-

degree felony of burglary of a habitation and assessing a sixteen-year prison term. The

sole issue before us concerns whether the punishment was unconstitutionally excessive.

We affirm the judgment.

       Objections to punishment as being cruel and unusual or excessive must be

preserved for review. Anderson v. State, No. 07-17-00421-CR, 2019 Tex. App. LEXIS

2261, at *10 (Tex. App.—Amarillo Mar. 22, 2019, pet. ref’d) (mem. op., not designated for
publication). That is normally done by a defendant complaining of the sentence when

pronounced at trial, or if there was no opportunity to object, complaining through a motion

for new trial which motion must be presented to the trial court. Barker v. State, No. 07-

17-00237-CR, 2018 Tex. App. LEXIS 4763, at *2–3 (Tex. App.—Amarillo June 27, 2018,

no pet.) (mem. op., not designated for publication). Neither was used to broach the

complaint now urged by appellant.       Instead, it was first mentioned in her appeal.

Consequently, the issue was not preserved for review and is overruled.

      Accordingly, we affirm the judgment.


                                                               Brian Quinn
                                                               Chief Justice




                                             2